In brief of counsel filed for appellant on the original submission of this cause, only two questions were discussed, and all others were clearly waived. In our opinion above we disposed of those questions adversely to appellant, and now entertain no doubt of the correctness of our conclusions. Some five or six months after the submission, new counsel filed an additional brief for appellant, raising new questions and discussing other assignments of error.
In the case of L.  N. R. R. Co. v. Holland, 173 Ala. 675,693, 55 So. 1001, it was held, upon thorough consideration, that the *Page 665 
waiver of assignments of error made by the original brief was conclusive, notwithstanding an attempt to revive them by a later brief.
For this reason we did not consider the additional points made by the later brief, and do not now consider them on application for rehearing.